COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-392-CV
 
 
VIP LODGING GROUP, INC.                                                   APPELLANT
 
                                                   V.
 
SUNBURST HOSPITALITY CORP.                                              APPELLEE
 
                                              ------------
 
            FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant VIP Lodging Group,
Inc. attempts to appeal the trial court=s judgment dated August 9, 2007. 
We will dismiss for want of jurisdiction.




The trial court entered its
original judgment on February 28, 2007, and Appellant filed a motion for
reconsideration and new trial on March 30, 2007.  The trial court entered a modified judgment
in May 2007, and Appellant filed a motion for reconsideration on June 13,
2007.  The trial court signed its second
amended final judgment on August 9, 2007. 
Because several of the complaints raised in Appellant=s motions were not cured by the August 9, 2007 judgment, the deadline
for filing the notice of appeal was extended to November 7, 2007.  See Tex.
R. App. P. 26.1(a), 27.2; Wilkins v. Methodist Health Care Sys.,
160 S.W.3d 559, 562 (Tex. 2005). 
Appellant, however, did not file its notice of appeal until November 12,
2007, five days after the November 7, 2007 deadline.




Because the notice of appeal
appeared untimely, we notified Appellant on November 16, 2007, of our concern
that this court may not have jurisdiction over the appeal and that unless it or
any party desiring to continue the appeal filed with the court a response
showing grounds to continue the appeal, this appeal would be dismissed for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3.  Appellant responded that the two motions it
filed in March and June 2007 extended the deadline for filing the notice of
appeal.  Still concerned that we might
not have jurisdiction over this appeal because Appellant=s notice of appeal appeared untimely, we sent a second letter to
Appellant on December 7, 2007, stating that the appeal may be dismissed for
want of jurisdiction unless Appellant or any party desiring to continue the
appeal filed with the court a response showing a reasonable explanation for the
late filing of the notice of appeal.  We
have received no response to this letter from Appellant.
The times for filing a notice
of appeal are jurisdictional, and absent a timely filed notice of appeal or an
extension request, we must dismiss the appeal. 
See Tex. R. App. P.
25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Although Appellant=s motions extended the deadline for filing the notice of appeal, the
deadline was extended only to November 7, 2007. 
Because Appellant=s notice of
appeal was not timely filed and it has provided no explanation for the late
filing in response to our December 7, 2007 letter, we dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
February 7, 2008
 




[1]See Tex. R.
App. P. 47.4.